Title: From Thomas Jefferson to Gabriel Christie, 3 December 1806
From: Jefferson, Thomas
To: Christie, Gabriel


                        
                            Sir
                            
                            Washington Dec. 3. 06.
                        
                        During the last summer Mr. Purviance recieved for me a small parcel of wines from Leghorn, which being in bad
                            condition & the season warm, he was so kind as to repack & put in a vault of his own till the weather would admit
                            their being safely forwarded. as the season is now favorable, and I do not know to whom to address the present
                            application, as the representative of Mr. Purviance. I have presumed so far to count on your indulgence, as to inclose his
                            letter to you, with a request that you will be so good as to get the person in whose possession the wine is to have it
                            forwarded to me by the first vessel coming to this place or it’s vicinity. I will take care to reimburse any expence
                            incurred. Accept my friendly salutations & assurances of great esteem & respect.
                        
                            Th: Jefferson
                            
                        
                    